 BARRETT'S INTERIORS527Contemporary and Scandinavian Interiors, Inc ,d/b/a Barrett's Contemporary and ScandinavianInteriors and Local 951, United Food and Com-mercial Workers International Union, AFL-CIO-CLC. Case 7-CA-19717(E)28 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 26 June 1984 Administrative Law Judge Rus-sell M King Jr issued the attached supplementaldecision The Applicant filed exceptions and a sup-porting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw Judge is adopted, and the application of theApplicant, Contemporary and Scandinavian Interi-ors, Inc , d/b/a Barrett's Contemporary and Scan-dinavian Interiors, Okemos, Michigan, for anaward under the Equal Access to Justice Act isdismissedSUPPLEMENTAL DECISION(Equal Access to Justice Act)STATEMENT OF THE CASERUSSELL M KING JR , Administrative Law Judge OnJune 30, 1983, I issued my initial decision in this case,recommending that the complaint be dismissed Neitherparty' filed exceptions to that decision and on August23, 1983, the Board entered an Order adopting the deci-sion as its own On September 21, 1983, the prevailingparty, the Employer (or the Applicant) filed an applica-tion for attorney's fees and expenses under the EqualAccess to Justice Act (EAJA),2 and Section 102 143 etseq of the Board's Rules and Regulations On September27, 1983, the Board entered its order referring the appli-cation to me On October 20, 1983, the General Counsel2I After the original charge was filed on August 20, 1981, by then exist-ing Local 36, that Local merged with Local 951 (on July 1, 1982), andthe successor was Local 951 Whenever the term Local 951 or theUnion is used, it refers to both Locals where and when appropriate2 Pub L 96-481, 94 Stat 2325, 5 U S C • 5043 The term General Counsel will normally refer to the attorney inthe case acting on behalf of the General Counsel of the Board, throughthe Regional Directorfiled a motion to dismiss and a supporting memorandum,and on November 1, 1983, the Employer filed a formalresponse and a supporting memorandum to the motion todismiss By order dated November 4, 1983, I denied theGeneral Counsel's motion to dismiss On December 4,1983, the General Counsel filed an answer to the applica-tion and on December 16, 1983, the Applicant filed a re-sponse to that answerBrief Factual BackgroundBased on the Union's original charge, the Regional Di-rector for Region 7 of the Board, on behalf of the Gen-eral Counsel, issued the complaint in this case on Octo-ber 1, 1981 I heard the case in Lansing, Michigan, onOctober 4 and 5, 1982 The complaint basically allegedthat the Employer unlawfully discharged employee-sales-person Madelyn Ricks because of her support for and ac-tivities on behalf of the Union Ricks was hired by theCompany on March 30, 1980 She became interested inorganizing a union at the Applicant's retail furniturestore in April 1981 and conferred with fellow salesper-sons Carol Trinder and Ronald Hays to see if they wereinterested in a union She then had a friend contact oneof the Union's agents and subsequently had union author-ization cards sent to her On April 17, 1981, Ricks ob-tained signed cards from Hays and Trinder while thethree were outside in the parking lot of the store Rickssigned her card on April 20, 1981 At that time the storehad three salespersons and two employees who workedin the delivery department, Bryan Martin and PhillipTeremi Martin finally signed a union authorization cardon May 15 On May 18, the following Monday, Rickswas discharged After Ricks had been discharged, but onthe same date, truckdriver Teremi approached Co-Owner Jack McCalley, and informed him of the Unionand of the fact that Ricks had been involved The otherco-owner was David C Barrett, who claimed that nei-ther he nor McCalley had any knowledge of the unionactivities at the store until Teremi informed McCalleyafter Ricks' discharge I in fact found this to be the caseand therefore recommended dismissal of the complaintBased on the evidence and testimony, I further foundthat the reason for Ricks' discharge was her lack of in-terest or enthusiasm, and her declining sales, as the evi-dence reflected Ricks, on the contrary, had testified thatshe had not lost interest and that her sales did not de-cline On May 23 there was a general sales meeting atthe store and there was testimony that at this meetingCo-Owner McCalley remarked that the "troublemaker"was gone McCalley denied using the term "troublemak-er" but conceded that he did mention putting "past prob-lems" behindThe General Counsel argued in the case that, amongother things, the "small-plant doctrine" applied, and thusknowledge of Ricks' union activities should have beeninferred or imputed to management 4 The General Coun-sel further argued that Ricks' testimony regarding her in-terest and sales should have been credited over the testi-4 Wiese Plow Welding Go, 123 NLRB 616 (1959), Tayko Industries, 214NLRB 84 (1974), Haynes Industries, 262 NLRB 1092 (1977)272 NLRB No 82 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony and evidence presented by McCalley, cited theMay 15 signing of the union card by driver Martin as atrigger for the discharge, and lastly argued that Ricks'unusual termination bonus was an indication that she wasdiscriminatorily discharged The record was unclear asto exactly where Martin signed his card and whereMartin and Ricks were when Ricks collected the cardAs indicated above, I found that there was no actualknowledge of Ricks' union activities or of any union ac-tivity at the store by both co-owners prior to the dis-charge, and thus found that the "small-plant doctrine"did not apply to the facts of the case 5Analysis and ConclusionsSection 504(a)(1) of EAJA provides that an awardshall be made to a prevailing party unless "the positionof the agency as a party to the proceeding was substan-tially justified" Congress described "substantially justi-fied" as followsThe test of whether or not a government action issubstantially justified is essentially one of reason-ableness Where the Government can show that itscase had a reasonable basis both in law and in fact,no award will be made 6Section 102 144(a) of the Board's Rules and Regula-tions places the burden of proof on the General Counselto show that he was substantially justified in issuing thecomplaint, and that his position in the proceeding wasreasonable in law and fact The Act further provides thatthe Government should not be held liable where "specialcircumstances make an award unjust" Congress ex-plained the meaning of this provision as followsThis "safety valve" helps to ensure that the Gov-ernment is not deterred from advancing in goodfaith the novel but credible extensions and interpre-tations of the law that often underline vigorous en-forcement efforts It also gives the court discretionto deny awards where equitable considerations dic-tate an award should not be made 7Congress further indicated that no adverse inferenceswere to be drawn from the fact that the Government didnot prevail, explaining as followsThe standard, however, should not be read to raisea presumption that the government position was notsubstantially justified, simply because it lost thecase Nor, in fact, does the standard require theGovernment to establish that its decision to litigatewas based on a substantial probability of prevail-ing 8The Board has further held that it is immaterial thatthe General Counsel may not have established a prima5 Corn Bros 262 NLRB 320 (1982)6 S Rep No 96-253 at 6 and 14 (1979) HR Rep No 96-1418 at 10(1980)7 S Rep No 96-253, supra at 7 H R Rep 96-1418, supra at 118 S Rep No 96-253, supra at 7 HR Rep 96-1418, supra at 11facie case of a violation 9 But where the General Coun-sel presents evidence which, if credited by the factfinder,would constitute a prima facie case of unlawful conduct,the General Counsel's position has been deemed to besubstantially justified within the meaning of Section102 144(a) 10 Credibility issues which are not subject toresolution by the General Counsel in the investigativestage of a proceeding on the basis of documents or otherobjective evidence are, in the first instance, the exclusiveprovince of the administrative law judge Accordingly,where the General Counsel is compelled by the existenceof a substantial credibility issue to pursue the litigation,and thereafter presents a prima facie case, the GeneralCounsel's case has a reasonable basis in fact and law andis substantially justifiedThe General Counsel's precomplaint investigation re-vealed the following facts and circumstances Ricks wasnot only the primary but the sole organizer behind theUnion She had indicated that her work and performancewas at least equal to her fellow employees and she hadfurther related that she received no prior warningsbefore her discharge She had been discharged on theheels of driver Martin's execution of his union authoriza-tion card and delivery to Ricks Ricks also had receivedan unusually high termination bonus or severance payHer termination was swift and abrupt although she hadearlier been a fairly close friend of Co-Owner McCalley,having done work in his home on several occasionsbefore she became employed at the store There wasonly a total of five employees at the store and under thesmall-plant doctrine knowledge of one's union activitiesby management need not be shown by direct evidence ifthe circumstantial evidence is sufficient to justify an in-ference of knowledge Such an inference has been heldto be justified because of the abruptness and timing ofthe discharge, and where it may be shown that it waslikely the employer had observed some union activity 12The General Counsel also had the statement of salesmenHays that, at a sales meeting 5 days after Ricks' dis-charge, Co-Owner McCalley remarked that the "trouble-maker" was goneRegarding the issue as to whether or not Ricks' per-formance and interest or enthusiasm had declined, andwhether or not she had been warned or counseled re-garding the same, I credited Co-Owner McCalley andhis evidence over that of Ricks I also found that therewas minimal, if any, in-store organizing by Ricks Theevidence in this regard consisted only of the possibilitythat Martin may have handed his union authorizationcard to Ricks in the store on Friday, May 15, and thefurther fact that salesmen Hays and Teremi went toRicks car, which was in the store parking lot, and signedtheir union authorization cards on April 17However, in light of the statements, facts, and circum-stances the General Counsel had before him after his in-9 Enerhaul Inc , 162 NLRB 890 (1982)I• Jim's Big M 162 NLRB 890 (1982)ii Charles H McCauley Associates, 269 NLRB 791 (1984), where theBoard adopted the language of Administrative Law Judge Michael 0Miller" Tayko Industries, supra at 87 (and cases cited therein) BARRETT'S INTERIORS529vestigation and considering the presentation of the samethrough evidence and testimony in his case-in-chiefbefore me, I find and conclude that the General Counselwas substantially justified in issuing the complaint in thiscase and I further find and conclude that the GeneralCounsel initially presented a prima facie case 13 Accord-ingly, I shall thus issue the following recommended"" In view of these findings and conclusions, I deem it unnecessary todiscuss and rule on the other Issues raised in the application for fees andin the answer to the same filed by the General CounselORDERIt is ordered that the application for attorney's feesand expenses filed by the Applicant (Employer) pursuantto the Equal Access to Justice Act and the Board's Rulesand Regulations be dismissed14 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes\